DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 04/06/2022 has been entered. Claim 4 have been cancelled. Claims 1, 6, 7 and 10 have been amended. Therefore, claims 1-3 and 5-10 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Eastman, US (6390236); or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman, US (6390236).
	In regards to claim 1 Eastman discloses:
A ladder pad (figs. 1-3) apparatus comprising: a pad body (1), the pad body having a top side (see annotated drawings), a bottom side (see annotated drawings), a left side (see annotated drawings), a right side (see annotated drawings), a front side (see annotated drawings), and a back side (see annotated drawings), the back side having a medial slot (see annotated drawings) extending perpendicularly into the back side (see annotated drawings), the slot being perpendicular to the front side of the pad body (see annotated drawings), the slot being configured to receive a horizontally oriented rung of a ladder (configured to receive a rung of a ladder in the same manner it receives ladder rail 17) wherein the front side is configured to be vertically oriented in a position extended from the ladder (when the pad body is attached to a rung of a ladder), the pad body being a resilient cushioning material (Col 2; LL 39-43; excerpt below), the pad body having a pad height (see annotated drawings) between the top side and the bottom side greater than a pad depth (see annotated drawings) between the front side and the back side, a pad width (see annotated drawings) between the left side and the right side being less than the pad depth wherein the pad body is elongated from the top side to the bottom side (see annotated drawings); and at least one strap (13, 15) coupled to the pad body, each strap having a proximal end (right hand side; fig. 5) coupled to the left side (as shown in annotated fig. 2 below) proximal the back side (refer to annotated drawings for back side) and a first and second mating member (21 and 23) coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively (as shown in fig. 2), the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder (Col 4; LL1-5; excerpt below).

    PNG
    media_image1.png
    104
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    487
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    613
    698
    media_image3.png
    Greyscale

In regards to claim 1, if it was found that the height of the pad body is not greater than the depth. Examiner provides that it would have been an obvious matter of design choice to modify the height of pad body to be greater than the depth since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the height of pad body to be greater than the depth in order to allow for a larger surface area to be covered by the pad which would predictably create greater cushioning and make it less likely for the pad to be accidentally detached. 
In regards to claim 2 Eastman discloses the at least one strap being a pair of straps (13 and 15) disposed proximal the top side and the bottom side (fig. 2).
	In regards to claim 3 Eastman discloses the pad body being rectangular prismatic (fig. 2).
	In regards to claim 5 Eastman discloses a slot depth of the slot being greater than 50% of the pad depth (fig. 2).
	In regards to claim 9 Eastman discloses the first and second mating members comprising a releasable fastener (Col 4; LL1-5; excerpt above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman, US (6390236).   
In regards to claim 6 Eastman does not disclose the pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side, the pad depth being at least 25% greater than a pad width between the left side and the right side. However, it would have been an obvious matter of design choice to modify the structure of pad to have the pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side and the pad depth being at least 25% greater than a pad width between the left side and the right side, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having a pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side and that having the pad depth being at least 25% greater than a pad width would provide added cushioning while allowing the ladder to rest upon surfaces that are bound between narrow walls in tight work spaces.
	In regards to claim 7 Eastman does not disclose the pad height between the top side and the bottom side equal to 2.4 times the pad depth between the front side and the back side, the pad depth being 25% greater than a pad width between the left side and the right side. However, it would have been an obvious matter of design choice to modify the structure of pad to have the pad height between the top side and the bottom side equal to 2.4 times the pad depth between the front side and the back side and the pad depth being 25% greater than a pad width between the left side and the right side, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having the pad height between the top side and the bottom side equal to 2.4 times the pad depth and the pad depth being 25% greater than a pad width would provide added cushioning while allowing the ladder to rest upon surfaces that are bound between narrow walls in tight work spaces.
	In regards to claim 8 Eastman does not disclose a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth. However, it would have been an obvious matter of design choice to modify the structure of pad to have a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having a slot width of the slot being equal to 25% of the pad width would allow for use on ladder with wider rungs/stiles since ladder of different size rungs and stiles are used in different applications; and that having a slot depth of the slot being equal to 60% of the pad depth would allow for a deeper insertion of the ladder rung/stile into the pad which in return would result in a more secure attachment to the ladder.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman, US (6390236).   
	In regards to claim 10 Eastman discloses:
	A ladder pad (figs. 1-3) apparatus comprising: a pad body (1), the pad body having a top side (see annotated drawings), a bottom side (see annotated drawings), a left side (see annotated drawings), a right side (see annotated drawings), a front side (see annotated drawings), and a back side (see annotated drawings), the back side having a medial slot (see annotated drawings) extending perpendicularly into the back side (see annotated drawings), the slot being perpendicular to the front side of the pad body (see annotated drawings), the slot being configured to receive a horizontally oriented rung of a ladder (configured to receive a rung of a ladder in the same manner it receives ladder rail 17) wherein the front side is configured to be vertically oriented in a position extended from the ladder (when the pad body is attached to a rung of a ladder), the pad body being a resilient cushioning material (Col 2; LL 39-43; excerpt below), the pad body having a pad height (see annotated drawings) between the top side and the bottom side greater than a pad depth (see annotated drawings) between the front side and the back side, a pad width (see annotated drawings) between the left side and the right side being less than the pad depth wherein the pad body is elongated from the top side to the bottom side (see annotated drawings); and at least one strap (13, 15) coupled to the pad body, each strap having a proximal end (right hand side; fig. 5) coupled to the left side (as shown in annotated fig. 2 below) proximal the back side (refer to annotated drawings for back side) and a first and second mating member (21 and 23) coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively (as shown in fig. 2), the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder (Col 4; LL1-5; excerpt below); a slot depth of the slot being greater than 50% of the pad depth (fig. 2); the at least one strap being a pair of straps (13 and 15) disposed proximal the top side and the bottom side (fig. 2); the first and second mating members comprising a releasable fastener (Col 4; LL1-5; excerpt above).

    PNG
    media_image1.png
    104
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    487
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    613
    698
    media_image3.png
    Greyscale

In regards to claim 10, if it was found that the height of the pad body is not greater than the depth. Examiner provides that it would have been an obvious matter of design choice to modify the height of pad body to be greater than the depth since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the height of pad body to be greater than the depth in order to allow for a larger surface area to be covered by the pad which would predictably create greater cushioning and make is less likely for the pad to be accidentally detached. 
	In regards to claim 10 Eastman does not disclose the pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side, the pad depth being at least 25% greater than a pad width between the left side and the right side. However, it would have been an obvious matter of design choice to modify the structure of pad to have the pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side and the pad depth being at least 25% greater than a pad width between the left side and the right side, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having a pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side and that having the pad depth being at least 25% greater than a pad width would provide added cushioning while allowing the ladder to rest upon surfaces that are bound between narrow walls in tight work spaces.
	In regards to claim 10 Eastman does not disclose a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth. However, it would have been an obvious matter of design choice to modify the structure of pad to have a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having a slot width of the slot being equal to 25% of the pad width would allow for use on ladder with wider rungs/stiles since ladder of different size rungs and stiles are used in different applications; and that having a slot depth of the slot being equal to 60% of the pad depth would allow for a deeper insertion of the ladder rung/stile into the pad which in return would result in a more secure attachment to the ladder. 

Response to Arguments
Applicant’s arguments filed 04/06/2022 although directed to previously applied reference Bengston, would apply to currently applied reference Eastman in terms of that the pad of the reference is being used onto a ladder rail rather than its rung. Specially applicant argues “the invention is structured to engage a horizontally oriented ring of a ladder such that the front side of the pad body is extended away from the ladder in a vertical orientation. It is respect fully submitted the cited references are taught engaging, and structurally designed and shaped for engaging, the side rails of a ladder. Thus, there is nothing to disclose, teach, suggest, or contemplate modification to meet the claimed limitations”; examiner respectfully disagrees and provides that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634